Exhibit 10.2

 

Recording Requested By

And When Recorded Mail To:

 

City National Bank

831 South Douglas Street, Suite 107

El Segundo, CA 90245

 

Attn: Ofelia Paterra

Loan No. 422525-00003

 

A.P.N.# 5163-005-003; 5163-005-004; 5163-005-005; 5163-005-011; 5163-005-012;
5163-005-013; 5163-005-014

 

DEED OF TRUST, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

(Permanent)

 

This Deed of Trust, Assignment of Rents, Security Agreement and Fixture Filing
(this “Deed of Trust”) is made this 3rd day of June, 2004, between Daily Journal
Corporation, a South Carolina corporation, herein called TRUSTOR, whose address
is 915 E. 1st Street, Los Angeles, CA 90012, Chicago Title Insurance Company, a
California corporation, herein called TRUSTEE, and City National Bank, a
national banking association, 400 North Roxbury Drive, Beverly Hills, California
90210, herein called BENEFICIARY.

 

Trustor IRREVOCABLY GRANTS, TRANSFERS, CONVEYS AND ASSIGNS to TRUSTEE TN TRUST,
WITH POWER OF SALE AND RIGHT OF ENTRY AND POSSESSION, that certain real property
in Los Angeles County, California (the “Property”), commonly known as 949 E.
Second Street, Los Angeles, CA 90012 also known as 123 S. Santa Fe Avenue, Los
Angeles, CA 90012 and more particularly described in Exhibit “A” attached hereto
and by this reference incorporated herein.

 

TOGETHER WITH all the reversionary estate, right, title and interest of Trustor
in and to all leases and other occupancy agreements affecting the Property or
any portion thereof now or hereafter existing or entered into, together with any
and all amendments, extensions and renewals thereof (the “Leases”), and any and
all guaranties of the obligations of lessees under the Leases and under any and
all amendments, extensions and renewals thereof, and all right, title and
interest of Trustor thereunder, including, without limitation, all cash or
security deposits, advance rentals, and deposits or payments of a similar
nature;

 

TOGETHER WITH an absolute assignment of all rents, income, receipts, revenues,
royalties, issues and profits and other benefits (collectively, the “Rents”) now
due or which may become due or to which Trustor may now or shall hereafter
become entitled or may demand or claim, arising or issuing from or out of the
Leases, or from or out of the Trust Estate (as hereinafter defined) or any part
thereof, subject, however, to a license granted by Beneficiary to Trustor, as
hereinafter provided, to collect and receive all of the Rents;



--------------------------------------------------------------------------------

TOGETHER WITH any and all buildings and improvements now or hereafter erected
thereon (the “Improvements”), and all materials intended for construction,
re-construction, alteration and repair of the improvements, all of which
materials shall be deemed to be included within the Property immediately upon
the delivery thereof to the Property and including, but not limited to, the
fixtures, attachments, appliances, equipment, machinery, and other articles
attached to the Improvements (unless the context clearly indicates otherwise,
all references herein to the “Property” shall be deemed to include not only the
real property described in Exhibit “A” attached hereto but also the Improvements
and all easements and other real property rights and interests appurtenant to
the Property);

 

TOGETHER WITH all right, title and interest of Trustor in and to all options to
purchase or lease the Property or any portion thereof or interest therein;

 

TOGETHER WITH all right, title and interest of Trustor in and to all easements,
rights-of-way and rights used in connection therewith or as a means of access
thereto, and all tenements, hereditaments and appurtenances thereof and thereto,
and all development rights, mineral rights, water rights and shares of stock
evidencing the same;

 

TOGETHER WITH all right, title and interest of Trustor in and to any land lying
within the right-of-way of any street, open or proposed, adjoining the Property,
and any and all sidewalks, alleys and strips and gores of land adjacent to or
used in connection with the Property;

 

TOGETHER WITH all interests, estates or other claims, both in law and in equity,
which Trustor now has or may hereafter acquire in the Property; and

 

Trustor further GRANTS, TRANSFERS, CONVEYS AND ASSIGNS to BENEFICIARY as
security for the Secured Obligations, as such term is defined below, all right,
title and interest of Trustor in and to all accounts held by Beneficiary in
connection with the loan transaction secured hereby, including the loan funds,
whether disbursed or not, and the account in which Trustor, as borrower, has or
will deposit borrower’s funds in connection with such transaction;

 

TOGETHER WITH all right, title and interest of Trustor in and to all claims,
causes of action and recoveries by settlement or otherwise for any damage to, or
loss, taking, or diminution in the value of, any of the Property, or for any
breach (or rejection in bankruptcy) of any lease of the Property or Collateral
(as hereinafter defined) to Trustor as lessee, by any lessor thereunder (or such
lessor’s trustee in bankruptcy);

 

TOGETHER WITH all right, title and interest of Trustor in and to all tangible
personal property owned by Trustor, whether or not acquired with the Loan
proceeds, and now or at any time hereafter held or stockpiled on, at or off the
Property for incorporation into or use in connection with the improvements,
including, but not limited to: all goods, materials, supplies, tools, chattels,
furniture, machinery, equipment, engines, appliances and fixtures now or later
to be attached to, placed in or on, or used in connection with the



--------------------------------------------------------------------------------

use, enjoyment, occupancy or operation of all or any part of the Property and
the Improvements, including those used for generating or distributing air,
water, heat, electricity, light, fuel or refrigeration, or for ventilating or
sanitary purposes, or for the exclusion of vermin or insects, or for the removal
of dust, refuse or garbage; all wall beds, wall safes, built-in furniture and
installations, shelving, lockers, partitions, doorstops, vaults, motors,
elevators, dumbwaiters, awnings, window shades, venetian blinds, light fixtures,
fire hoses and brackets and boxes for the same, fire sprinklers, alarm systems,
draperies, drapery rods and brackets, mirrors, mantels, screens, linoleum,
carpets and carpeting, plumbing, bathtubs, sinks, basins, pipes, faucets, water
closets, laundry equipment, washers, dryers, ice boxes, refrigerators, heating
units, stoves, ovens, ranges, dishwashers, disposals, water heaters,
incinerators, furniture, fixtures and furnishings, communications systems, all
specifically designed installations and furnishings, all building materials,
supplies and equipment now or hereafter delivered to the Property; together with
all additions to, substitutions for, changes in or replacements or renewals of
the whole or any part of such articles of property; all of such items, whether
now or hereafter installed, being hereby declared to be for all purposes of this
Deed of Trust a part of the Property;

 

TOGETHER WITH all personal property located at any other location and marked for
or identified on the books and records of the Borrower, the general contractor,
any subcontractor or materialman as being intended for incorporation into the
Improvements;

 

TOGETHER WITH all building permits and any other licenses and approvals that may
be required by the governmental authorities having or exercising jurisdiction
over the construction of the improvements;

 

TOGETHER WITH all plans and any working drawings that are used or intended for
use in constructing the Improvements, whether in the possession of the Trustor,
any architect employed by Trustor, the general contractor, any subcontractor or
materialman;

 

TOGETHER WITH all the estate, interest, right, title or other claim or demand,
including claims or demands with respect to the proceeds of insurance in effect
with respect thereto, which Trustor now has or may hereafter acquire in the
Property, and any and all awards made for the taking by eminent domain, or by
any proceeding or purchase in lieu thereof, of the whole or any part of the
Property, including, without limitation, any awards resulting from a change of
grade of streets and awards for severance damages;

 

TOGETHER WITH all refunds, rebates, reimbursements, reserves, deferred payments,
deposits, cost savings, governmental subsidy payments, government-registered
credits (such as emissions reduction credits), other credits, waivers and
payments, whether in cash or in kind, due from or payable by (i) any federal,
state, municipal or other governmental or quasi-governmental agency, authority
or district (a “Governmental Agency”) or (ii) any insurance or utility company,
relating to any or all of the Property or arising out of the satisfaction of any
conditions imposed upon or the obtaining of any approvals for the development of
the Property;



--------------------------------------------------------------------------------

TOGETHER WITH all refunds, rebates, reimbursements, credits and payments of any
kind due from or payable by any Governmental Agency for any taxes, special
taxes, assessments, or similar governmental or quasi-governmental charges or
levies imposed upon Trustor with respect to the Property or upon any or all of
the Property itself or arising out of the satisfaction of any conditions imposed
upon or the obtaining of any approvals for the development of the Property; and

 

TOGETHER WITH all rights that Trustor may have as declarant under any covenants,
conditions or restrictions affecting the Property; and

 

TOGETHER WITH to the extent not included in the foregoing all inventory,
accounts receivable, contract rights, general intangibles, chattel paper,
instruments, documents, notes, drafts, letters of credit or other rights to
payment arising from or related to the Property: and all replacements and
proceeds of, and additions and accessions to, any of the foregoing; together
with all books, records, and files relating to any of the foregoing.

 

The entire estate, property and interest hereby conveyed to Trustee may
hereinafter be collectively referred to as the “Trust Estate.”

 

1. THIS DEED OF TRUST IS MADE FOR THE PURPOSE OF SECURING THE FOLLOWING
OBLIGATIONS (THE “SECURED OBLIGATIONS”) IN ANY ORDER OF PRIORITY THAT
BENEFICIARY MAY CHOOSE:

 

1.1 Due, prompt and complete performance of each obligation, covenant and
agreement of Trustor herein contained, and repayment of any funds advanced by or
which Beneficiary or Trustee become obligated to advance under this Deed of
Trust with interest thereon, at the Default Rate, as hereinafter provided.

 

1.2 Payment of the indebtedness in the principal sum of Three Million Four
Hundred Thousand and 00/100 Dollars ($3,400,000.00), with interest thereon, and
performance of any other obligations evidenced by (i) one Promissory Note
(“Note”) of even date herewith executed by Trustor, as Borrower, in favor of
Beneficiary or order, (ii) any supplemental terms letter executed in connection
with the Note and incorporated therein, and (iii) any modification, replacement,
extension or renewal thereof, (the “Indebtedness”).

 

1.3 [Intentionally Omitted.]

 

1.4 Payment and performance of such further sums and obligations of the then
record owner of Property arising from any and all existing and future agreements
and transactions with Beneficiary when a writing evidences the parties’
agreement that the obligation or advance be so secured.

 

1.5 Due, prompt and complete payment and performance of each obligation,
covenant and agreement of Trustor under any other instrument heretofore or
hereafter executed by Borrower having reference to or arising out of the loan
transaction secured hereby which recites that the obligations thereunder are
secured by this Deed of Trust.



--------------------------------------------------------------------------------

1.6 [Intentionally Omitted.]

 

1.7 [Intentionally Omitted.]

 

This Deed of Trust and the Note are two of several “Loan Documents”, as defined
in a Supplemental Terms Letter between Trustor and Beneficiary, dated as of even
date herewith. In no event shall this Deed of Trust be deemed given to secure
the obligations of Trustor, or any other “Indemnitor” thereunder, arising under
any Environmental Indemnity Agreement made in respect of the Property, or any
other obligor under an instrument given to further secure the obligations of
Trustor arising under Deed of Trust and the Note (the “Secured Obligations”),
notwithstanding the fact that such agreement, guaranty and instrument shall
constitute Loan Documents as herein defined.

 

2. TRUSTOR WARRANTS TO BENEFICIARY AND TRUSTEE THAT:

 

2.1 It has good and marketable title to an indefeasible fee estate in the
Property and good and marketable title to the balance of the Trust Estate,
subject to no liens, encumbrances, easements, assessments, security interest,
claims or defects of any kind except (a) those listed in Beneficiary’s title
insurance policy and approved by Beneficiary in writing (the “Exceptions”), and
(b) real estate taxes for the current year;

 

2.2 The Exceptions and the real estate taxes are not delinquent or in default;

 

2.3 It has the right to grant a security interest in the Trust Estate,

 

2.4 This Deed of Trust creates a first priority lien on the Property;

 

2.5 It will maintain and preserve the lien of this Deed of Trust until the
Indebtedness has been paid in full; and

 

2.6 It has good, right and lawful authority to grant the liens and security
interest as provided in and by this Deed of Trust.

 

3. AFFIRMATIVE COVENANTS AND AGREEMENTS OF TRUSTOR:

 

3.1 Payment of Indebtedness. Trustor shall promptly pay and perform, or shall
cause Borrower to pay and perform, each Secured Obligation in accordance with
its terms.

 

3.2 Maintenance, Repair and Alterations. Trustor shall, with respect to the
Property:

 

3.2.1 Keep the Property in good condition and repair;

 

3.2.2 Not remove, demolish, diminish in any respect or materially alter any of
the Improvements (including landscaped and recreation areas) or any on-site
paved parking area and/or structures, and in the event of the demolition or
destruction in whole or in part of any of the fixtures, chattels or articles of
personal property covered



--------------------------------------------------------------------------------

hereby and so long as such demolition or destruction is occasioned by a casualty
for which Trustor is required to maintain insurance under this Deed of Trust,
the same shall be replaced promptly by similar fixtures, chattels or articles of
personal property free of superior titles, liens and claims and of a value at
least equal to the value of the fixtures, chattels or articles of personal
property demolished or destroyed;

 

3.2.3 Trustor shall not erect any new structures of any kind or additions to
existing buildings or other structures which would alter the nature or lessen
the quality of the Property or Improvements without the prior written consent of
Beneficiary, which consent shall not be unreasonably withheld;

 

3.2.4 Complete or restore promptly and in good and workmanlike manner any
building or other structure that may be constructed, damaged or destroyed and
pay when due all claims for labor performed and materials furnished therefor;

 

3.2.5 Comply with all laws, ordinances, regulations, covenants, conditions and
restrictions now or hereafter affecting the Property or any part thereof or
requiring any alterations or improvements to be made thereon;

 

3.2.6 Not commit, suffer or permit waste or deterioration;

 

3.2.7 Not commit, suffer or permit any act upon Property in violation of law,
including but not limited to all Federal, state and local statutes, ordinances
or regulations relating to hazardous or toxic waste or waste products or
hazardous substances;

 

3.2.8 Cultivate, irrigate, fertilize, fumigate, prune and do all other acts
which from the character or use of the Property may be reasonably necessary to
maintain its value, the specific enumerations herein not excluding the general;

 

3.2.9 Provide, maintain and deliver to Beneficiary, at no expense to Beneficiary
or Trustee, such evidence of insurance coverage, as may be reasonably required
from time to time by Beneficiary, in form and substance satisfactory to
Beneficiary and naming Beneficiary as loss payee or additional insured, as the
case may be;

 

3.2.10 Appear in and defend any action or proceeding purporting to affect the
security hereof or the rights or powers of Beneficiary or Trustee created
hereunder, and protect, preserve and defend the Property and title thereto and
right of possession thereof, and pay all costs and expenses, including cost of
evidence of title and attorneys’ fees in a reasonable sum, in any such action or
proceeding in which Beneficiary or Trustee may appear, and in any suit brought
by Beneficiary to foreclose this Deed of Trust; and give Beneficiary and Trustee
prompt notice in writing if any claim is asserted which does or could affect any
of such matters, or if any action or proceeding is commenced which alleges or
relates to any such claim;

 

3.2.11 Pay at least ten (10) days before delinquency all taxes, levies, charges
and assessments affecting the Property, including assessments on appurtenant



--------------------------------------------------------------------------------

water stock, imposed by any public or quasi-public authority or utility company
(including without limitation nongovernmental levies or assessments such as
maintenance charges, owner association dues, charges or fees, and levies or
charges resulting from covenants, conditions and restrictions affecting the
Property), which are (or, if not paid, may become) a lien on all or part of the
Property or any interest in it, or which may cause any decrease in the value of
the Property or any part of it;

 

3.2.12 Pay and promptly discharge, at Trustor’s cost and expense, all liens,
encumbrances and charges upon the Trust Estate, or any part thereof or interest
therein whether inferior or superior to this Deed of Trust and keep and maintain
the same free from the claim of all persons supplying labor or materials that
will enter into the construction of any and all buildings now being erected or
that hereafter may be erected on the Property regardless of by whom such labor
or materials may have been contracted, provided, however, that Trustor shall
have the right to contest any such claim or lien so long as Trustor shall post a
bond satisfactory to Beneficiary against such contested claim or lien. If
Trustor shall fail to remove and discharge any such lien, encumbrance or charge,
then, in addition to any other right or remedy of Beneficiary, Beneficiary may,
but shall not be obligated to, discharge the same, either by paying the amount
claimed to be due, or by procuring the discharge of such lien, encumbrance or
charge by depositing in a court a bond or the amount claimed or otherwise giving
security for such claim, or by procuring such discharge in such manner as is or
may be prescribed by law. Trustor shall, immediately upon demand therefor by
Beneficiary, pay to Beneficiary an amount equal to all costs and expenses
incurred by Beneficiary in connection with the exercise by Beneficiary of the
foregoing right to discharge any such lien, encumbrance or charge, together with
interest thereon from the date of such expenditure at the Default Rate as
hereinafter defined;

 

3.2.13 Cure within the time specified in any lease or sublease, or immediately
if not specified, any defaults or breaches thereof and do all acts necessary to
insure that any such lease or sublease remain in full force and effect;

 

3.2.14 With respect to any property described above which is less than a
fee-simple estate, including but not limited to a leasehold estate:

 

(a) Trustor shall cure within the time specified in the above-described lease,
or other agreement, or immediately if not specified therein, any default or
breaches thereof and to do all acts necessary to insure the above-described
lease or other agreement remains in full force and effect;

 

(b) Trustor shall not voluntarily terminate, surrender or subordinate any
leasehold or other estate encumbered hereby and any attempt by Trustor to do so
shall be wholly void and without any force and effect.



--------------------------------------------------------------------------------

4. TRUSTOR FURTHER COVENANTS AND AGREES THAT TO EFFECTUATE THE TERMS AND
CONDITIONS OF THIS DEED OF TRUST:

 

4.1 Inspections. Beneficiary shall have the right from time to time without
notice to inspect the Trust Estate.

 

4.2 Actions of Beneficiary to Preserve Trust Estate. Should Trustor fail to make
any payment or to do any act as herein provided, then Beneficiary or Trustee,
but without obligation so to do and without notice to or demand upon Trustor and
without releasing Trustor from any obligation hereof, may: make or do the same
in such manner and to such extent as either may deem necessary to protect the
security hereof, Beneficiary or Trustee being authorized to (i) enter upon and
take possession of the Property for such purposes; (ii) make additions,
alterations, repairs and improvements to the Trust Estate that Beneficiary may
consider necessary or proper to keep the Trust Estate in good condition and
repair; (iii) appear in and defend any action or proceeding purporting to affect
the security hereof or the rights or powers of Beneficiary or Trustee; (iv) pay,
purchase, contest or compromise any encumbrance, charge or lien which in the
judgment of either appears to be prior or superior hereto; and (v) in exercising
any such powers, pay necessary expenses, employ counsel and pay reasonable fees
therefor. Trustor shall pay immediately and without demand all sums so expended
by Beneficiary or Trustee, with interest accruing at a rate equal to eleven and
eighty-four hundredths percent (11.84%) per year (the “Default Rate”).

 

4.3 Indemnity. Trustor agrees to indemnify and hold Beneficiary, and any of its
successors in interest, harmless from any waste or violations of law, including
but not limited to all Federal, state and local statutes, ordinances or
regulations relating to the environment and hazardous or toxic wastes.

 

4.4 Condemnation. Trustor hereby absolutely and irrevocably assigns to
Beneficiary, and authorizes the payor to pay to Beneficiary, all awards of
damages and all other compensation payable directly or indirectly in connection
with any condemnation, proposed condemnation or taking for public or private use
of or injury to the Property or any interest therein, and shall notify
Beneficiary immediately upon obtaining knowledge of the institution of any
proceedings therefor. Beneficiary, if it so chooses, may participate in any
action or proceeding relating to any condemnation as herein contemplated. All
moneys paid pursuant to this paragraph shall be applied first toward
reimbursement of all of Beneficiary’s reasonable and actual costs and expenses
of recovering such moneys, including attorneys’ fees, and then in reduction of
the principal amount of the Indebtedness to the extent necessary to render its
security unimpaired. To the extent the Secured Obligations include obligations
to reimburse the Beneficiary for moneys the Beneficiary is committed to advance
to Trustor or third persons in the future, such award of damages shall be held
as collateral for such reimbursement obligation in lieu of the property that is
condemned. In the event of a partial taking in condemnation, the proceeds shall
be apportioned in accord with the provisions of California Code of Civil
Procedure Section 1265.225, as it is in effect at the time of the award. An
action for inverse condemnation shall be deemed an action for condemnation under
this paragraph.

 

4.5 Insurance. Insurance proceeds shall be held, in trust, by Beneficiary and
applied to the reasonable costs of repair and restoration of the Property if
such proceeds,



--------------------------------------------------------------------------------

together with funds supplied by Trustor, are sufficient to restore the Property
in such a manner that the Beneficiary’s security interest hereunder remains
unimpaired. If the insurance proceeds, together with funds supplied by Trustor,
are not sufficient in the reasonable judgment of Beneficiary to restore the
Property in such manner that the Beneficiary’s security interest hereunder
remains unimpaired, said proceeds, at the option of Beneficiary, may be applied
to the obligation secured hereby or to restoration of the property. If Trustor
disagrees with Beneficiary’s disposition of insurance proceeds hereunder,
Trustor agrees to submit the matter to binding arbitration before a three-member
panel (or one-member panel if the insurance proceeds are less than $200,000) of
the American Arbitration Association pursuant to the, rules and regulations of
the American Arbitration Association. The arbitrators shall also apportion the
costs of arbitration, including attorneys’ fees, to the extent each party has
prevailed.

 

5. ASSIGNMENT OF RENTS. Trustor hereby gives to, confers upon and absolutely
assigns to Beneficiary all of Trustor’s right, power and interest, during the
continuance of these Trusts, in and to the rents, issues and profits of the
Property (the “Rents”), reserving unto Trustor the right, prior to the
occurrence of any Event of Default, as defined below, by Trustor, and authority
to collect and retain the Rents as they become due and payable. Upon any such
Event of Default, Beneficiary may at any time without notice, either in person,
by agent, or by a receiver to be appointed by a court, and without regard to the
adequacy of any security for the indebtedness hereby secured, enter upon and
take possession of the Property or any part thereof, in its own name sue for or
otherwise collect the Rents including those past due and unpaid, and apply the
same, less costs and expenses of operation and collection, including reasonable
attorneys’ fees, upon any indebtedness secured hereby, and in such order as
Beneficiary may determine, and Trustor hereby appoints Beneficiary its
attorney-in-fact, coupled with an interest, to perform any and all of the
foregoing. The entering upon and taking possession of the Property, the
collection of the Rents and the application thereof as aforesaid, shall not cure
or waive any default or notice of default hereunder or invalidate any act done
pursuant to such notice. The assignment of the Rents contained in this Deed of
Trust is absolute and constitutes a present transfer of Trustor’s interest in
existing and future Rents with respect to the Property described in this Deed of
Trust, effective upon the execution and delivery of this Deed of Trust.

 

6. STATEMENT FEE. Trustor or any other person legally entitled thereto agrees to
pay the maximum amount permitted by law for any statement provided for by law in
effect at the date of such statement regarding the obligation secured hereby.

 

7. SUBSTITUTION OF TRUSTEE. Beneficiary, or any successor in ownership of any
indebtedness secured hereby, may from time to time, by instrument in writing,
substitute a successor or successors to any Trustee named herein or acting
hereunder, which instrument, executed by the Beneficiary and duly acknowledged
and recorded in the office of the recorder of the county or counties where the
Property is situated, shall be conclusive proof of proper substitution of such
successor Trustee or Trustees, who shall, without conveyance from the Trustee
predecessor, succeed to all its title, estate, rights, powers and duties. Said
instrument must contain the name of the original Trustor, Trustee and
Beneficiary hereunder, the book and page where this Deed of Trust is recorded
and the name and address of the new Trustee.



--------------------------------------------------------------------------------

8. RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. At any time or
from time to time, without liability therefor and without notice, Beneficiary
may: release any person liable for payment of any Secured Obligations; extend
the time for payment or otherwise alter the terms of payment of any Secured
Obligation; accept additional real or personal property of any kind as security
for any Secured Obligation, whether evidenced by deeds of trust, mortgages,
security agreements or any other instruments of security; or alter, substitute
or release any property securing the Secured Obligations. At any time or from
time to time, without liability therefor and without notice, upon written
request of Beneficiary and presentation of this Deed of Trust and the evidence
of the obligation secured hereby for endorsement, and without affecting the
personal liability of any person for payment of the indebtedness secured hereby,
Beneficiary may cause Trustee to: reconvey any part of the Property without any
warranty; consent to the making of any map or plat thereof, join in granting any
easement thereon; or join in any extension agreement or any agreement
subordinating the lien or charge hereof.

 

9. RECONVEYANCE. Upon written request of Beneficiary stating that all of the
Secured Obligations have been paid and/or performed, Beneficiary’s statement
that no further commitment exists to make future advances or extend credit, and
upon surrender of this Deed of Trust and the evidence of the Secured Obligations
to Trustee for cancellation and retention and upon payment of its fees, Trustee
shall reconvey, without warranty, the Property or the portion thereof then held
hereunder. Upon written request of Beneficiary, if less than all sums secured
hereby have been paid, Trustee shall reconvey, without warranty, the portion of
the Property then held hereunder specified by Beneficiary. The recitals in such
reconveyance of any matters or facts shall be conclusive proof of the
truthfulness thereof. Neither Beneficiary nor Trustee shall have any duty to
determine the rights of persons claiming to be rightful grantees of any
reconveyance. The grantee in such reconveyance may be described as “the person
or persons legally entitled thereto.” Five (5) years after issuance of such full
reconveyance, Trustee may destroy the evidence of indebtedness and this Deed of
Trust (unless directed in such request to retain them).

 

10. ACCELERATING TRANSFER, EVENTS OF DEFAULT AND REMEDIES.

 

10.1 Accelerating Transfer. SHOULD THE TRUSTOR WITHOUT THE PRIOR WRITTEN CONSENT
OF BENEFICIARY, SELL, CONVEY, TRANSFER, DISPOSE OF OR ENCUMBER THE PROPERTY OR
ANY PART THEREOF OR ANY INTEREST THEREIN, ENTER INTO A LEASE COVERING ALL OR ANY
PORTION THEREOF OR AN UNDIVIDED INTEREST THEREIN, WHETHER VOLUNTARILY,
INVOLUNTARILY OR OTHERWISE, OR ENTER INTO AN AGREEMENT SO TO DO WITHOUT THE
PRIOR WRITTEN CONSENT OF BENEFICIARY BEING FIRST HAD AND OBTAINED, OR SHOULD ANY
HOLDER OF AN EQUITY INTEREST IN TRUSTOR TRANSFER OR ENCUMBER SUCH



--------------------------------------------------------------------------------

INTEREST, WHETHER VOLUNTARILY, INVOLUNTARILY OR OTHERWISE (ANY SUCH EVENT, AN
“ACCELERATING TRANSFER”), THEN BENEFICIARY MAY AT ITS OPTION DECLARE ALL SUMS
SECURED HEREBY IMMEDIATELY DUE AND PAYABLE. THIS PROVISION SHALL APPLY TO EACH
AND EVERY SALE, CONVEYANCE, TRANSFER, DISPOSITION OR ENCUMBRANCE, REGARDLESS OF
WHETHER OR NOT BENEFICIARY HAS CONSENTED TO, OR WAIVED, ITS RIGHT HEREUNDER,
WHETHER BY ACTION OR NON-ACTION, IN CONNECTION WITH ANY PREVIOUS SALE,
CONVEYANCE, TRANSFER, DISPOSITION OR ENCUMBRANCE, WHETHER ONE OR MORE.

 

10.2 Events of Default. Any of the following events shall be deemed an event of
default (“Event(s) of Default”) hereunder:

 

10.2.1 Trustor fails to perform any obligation to pay money on the Note or this
Deed of Trust, when and as the same shall become due and payable, whether at
maturity or by acceleration or as part of a prepayment or otherwise, and does
not cure that failure within ten (10) days after written notice from Beneficiary
or Trustee.

 

10.2.2 [Intentionally Omitted.]

 

10.2.3 Trustor fails in the due, prompt and complete observance and performance
of any obligation, covenant or agreement contained in this Deed of Trust, other
than one to pay money, and the continuation thereof for a period of twenty (20)
days after written notice thereof from Beneficiary to Trustor (the “Initial Cure
Period”), and Beneficiary, exercising reasonable judgment, determines that the
cure cannot reasonably be completed at or before the expiration of the Initial
Cure Period.

 

10.2.4 The occurrence of a default under any Secured Obligation.

 

10.2.5 The occurrence of any Event of Default, as defined therein, under any of
the other Loan Documents.

 

10.2.6 Default under any agreement to which Trustor is a party, which agreement
relates to the borrowing of money by Trustor from any person and which borrowing
is secured by a lien on the Property, regardless of whether Beneficiary has
consented to such lien, and the indebtedness• secured thereby is declared due
and payable prior to the date on which such indebtedness would otherwise become
due and payable.

 

The enumeration of specific defaults above which are also covenants herein shall
not create any implication that other defaults which are also covenants but are
not specifically enumerated are of lesser dignity.



--------------------------------------------------------------------------------

10.3 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Beneficiary may, at its option and without notice or demand upon
Trustor, exercise any one or more of the following remedies:

 

10.3.1 Declare all Indebtedness and any other sums secured hereby to be
immediately due and payable and the same shall thereupon become due and payable
without any presentment, demand, protest or notice of any kind.

 

10.3.2 In person or by agent or by a receiver appointed by a court, with or
without bringing any action or proceeding and without regard to the adequacy of
its security, the solvency of Trustor or the existence of waste, enter upon,
take possession of, manage and operate the Property, or any part thereof, or any
other portion of the Trust Estate, in its own name or in the name of Trustee,
and do any acts that Beneficiary deems necessary or desirable to preserve the
value, marketability or rentability of the Property and the balance of the Trust
Estate, or part thereof or interest therein, to increase the income therefrom or
to protect the security thereof, including without limitation the right to do
any of the following: make, modify, enforce, cancel or accept surrender of any
Leases now in effect or hereafter in effect on the Property or any part thereof;
remove and evict any lessees; increase or decrease rents; decorate, clean and
repair; incur and pay reasonable management, brokerage and attorneys’ fees;
maintain a reserve for replacement; and terminate the license granted to Trustor
to collect the Rents, and, with or without taking possession of the Property, in
Beneficiary’s own name, demand, collect, receive, sue for, attach and levy the
Rents, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection including attorneys’ fees, upon any
Indebtedness, all in such order as Beneficiary may determine. The entering upon
and taking possession of the Property, the collection of such Rents and the
application thereof as aforesaid shall not cure or waive any default or notice
of default hereunder or invalidate any act done in response to such default. The
enforcement of such right or remedy by Beneficiary, once exercised, shall
continue for so long as Beneficiary shall elect notwithstanding that the
collection and applications of the Rents may have cured for the time being the
original default, and, notwithstanding the continuance in possession of the
Property or the collection, receipt and application of Rents. Trustee or
Beneficiary shall be entitled to exercise every right provided for in any of the
Loan Documents or by law upon occurrence of any Event of Default, including the
right to exercise the power of sale contained herein. Any of the actions
referred to in this Paragraph 10.3.2 may be taken by Beneficiary, either in
person or by agent, with or without bringing any action or proceeding, or by
receiver appointed by a court, and any such action may also be taken
irrespective of whether any notice of default or election to sell has been given
hereunder. Further, Beneficiary, at the expense of Trustor, either by purchase,
repair, or construction, may from time to time maintain and restore the
Property, or any pt thereof, and complete construction of any Improvements
uncompleted as of the date thereof and in the course of such completion may make
such changes in the contemplated Improvements as Beneficiary may deem desirable
and may insure the same.

 

10.3.3 Commence an action to foreclose this Deed of Trust as a mortgage, appoint
a receiver, or specifically enforce any of the covenants hereof.

 

10.3.4 Deliver to Trustee a written declaration of default and demand for sale,
and a written notice of default and election to cause Trustor’s interest in the
Trust Estate to be sold, which notice Trustee or Beneficiary shall cause to be
duly filed for record in the Official Records of the county in which the
Property is located.



--------------------------------------------------------------------------------

10.3.5 Proceed as to both the real and personal property in accordance with
Beneficiary’s rights and remedies in respect of the Property, or proceed to sell
any personal property separately and without regard to the Property in
accordance with Beneficiary’s rights and remedies.

 

10.3.6 Exercise any or all of the other rights and remedies provided for herein,
in any of the Loan Documents or other document or agreement now or hereafter
securing all or any portion of the Secured Obligations, or available under law
or in equity.

 

10.4 Non-Judicial Foreclosure. Should Beneficiary elect to foreclose by exercise
of the power of sale herein contained, Beneficiary shall notify Trustee and
shall deposit with Trustee this Deed of Trust and the Note and such receipts and
evidence of expenditures made and secured hereby as Trustee may require. To the
extent the obligation secured hereby arises from a commitment of Beneficiary to
make future advances either to Trustor or a third party or extend credit
subsequent to the recordation of a Notice of Default hereunder, the sums secured
hereby shall also include the amount of such commitment to make future advances
or extend credit in each case, to the extent such amounts have actually been
advanced, and subject to acceleration as provided in the previous paragraph. The
Trustee shall pay such amount at such time as it pays all other sums secured
hereby and the Beneficiary shall hold same as additional collateral for the
obligation secured hereby, at such interest as is available to Beneficiary’s
customers in an insured deposit account with no restrictions on withdrawal.

 

10.4.1 Upon receipt of such notice from Beneficiary, Trustee shall cause to be
recorded, mailed or delivered to Trustor such notice of default and election to
sell as is then required by law and by this Deed of Trust. Trustee shall,
without demand on Trustor, after lapse of such time as may then be required by
law and after recordation of such notice of default and after notice of sale has
been given as required by law, sell the Trust Estate at time and place of sale
fixed by it in such notice of sale, either as a whole, or in separate lots or
parcels, and in such order as it may determine, at public auction, to the
highest bidder for cash in lawful money of the United States payable at the time
of sale. If the Property consists of more than one lot or parcel, the lots or
parcels may be sold separately, together or in any combination, and in such
order as Beneficiary determines, at the sole discretion of the Beneficiary.
Trustor waives the right to direct the order in which the Property may be sold
when it consists of more than one lot or parcel. Trustee shall deliver to such
purchaser or purchasers thereof its good and sufficient deed or deeds conveying
the property so sold, but without any covenant or warranty, express or implied.
The recitals in such deed of any matters or facts shall be conclusive proof of
the truthfulness thereof Any person, including without limitation Trustor,
Trustee or Beneficiary, may purchase at such sale and Trustor hereby covenants
to warrant and defend the title of such purchaser or purchasers. If allowed by
law, Beneficiary, if it is the purchaser, may turn in the Note at the amount
owing thereon toward payment of the purchase price (or for endorsement of the
purchase price as a payment on the Note if the



--------------------------------------------------------------------------------

amount owing thereon exceeds the purchase price). Trustor hereby expressly
waives any right of redemption after sale that Trustor may have at the time of
sale or that may apply to the sale.

 

10.4.2 After deducting all costs, fees and expenses of Trustee and of this
Trust, including cost of evidence of title in connection with sale, Trustee
shall apply the proceeds of sale to payment of: all sums expended under the
terms hereof, not then repaid, with accrued interest at the amount allowed by
law in effect at the date hereof, all other sums then secured hereby; and the
remainder, if any, to the person or persons legally entitled thereto.

 

10.4.3 Trustee may postpone sale of all or any portion of the Trust Estate by
public announcement at such time and place of sale, and from time to time
thereafter may postpone such sale by public announcement at the time fixed by
the preceding postponement or by subsequently noticed sale, and without further
notice make such sale at the time fixed by the last postponement; or Trustee
may, in its discretion, give a new notice of sale. Beneficiary may rescind any
such notice of default at any time before Trustee’s sale by executing a notice
of rescission and recording the same. The recordation of such notice shall
constitute a cancellation of any prior declaration of default and demand for
sale and of any acceleration of maturity of the Indebtedness effected by any
prior declaration or notice of default. The exercise by Beneficiary of the right
of rescission shall not constitute a waiver of any default and demand for sale,
or notices of default and of election to cause the Property to be sold, nor
otherwise affect the Note or this Deed of Trust, or any of the rights,
obligations or remedies of Beneficiary or Trustee hereunder.

 

11. APPOINTMENT OF RECEIVER. If an Event of Default shall have occurred and be
continuing, Beneficiary, as a matter of right and without notice to Trustor or
anyone claiming under Trustor, and without regard to the then value of the Trust
Estate or the interest of Trustor therein, shall have the right to apply to any
court having jurisdiction to appoint a receiver or receivers of the Trust
Estate, and Trustor hereby irrevocably consents to such appointment and waives
notice of any application therefor. Any such receiver or receivers shall have
all the usual powers and duties of receivers in like or similar cases and all
the powers and duties of Beneficiary in case of entry as provided in Paragraph
10.3.2 and shall continue as such and exercise all such powers until the later
of (i) the date of confirmation of sale of the Trust Estate; (ii) the
disbursement of all proceeds of the Trust Estate collected by such receiver and
the payment of all expenses incurred in connection therewith; or (iii) the
termination of such receivership with the consent of Beneficiary or pursuant to
an order by a court of competent jurisdiction.

 

12. REMEDIES NOT EXCLUSIVE. Trustee and Beneficiary, and each of them, shall be
:~titled to enforce payment and performance of any of the Secured Obligations
and to exercise all rights and powers under this Deed of Trust or under any of
the other Loan Documents or other agreement or any laws now or hereafter in
force, notwithstanding that some or all of the Indebtedness and Secured
Obligations may now or hereafter be otherwise secured, whether by mortgage, deed
of trust, pledge, lien,



--------------------------------------------------------------------------------

assignment or otherwise. Neither the acceptance of this Deed of Trust nor its
enforcement, whether by court action or pursuant to the power of sale or other
powers herein contained, shall prejudice or in any manner affect Trustee’s or
Beneficiary’s right to realize upon or enforce any other security now or
hereafter held by Trustee or Beneficiary, it being agreed that Trustee and
Beneficiary, and each of them, shall be entitled to enforce this Deed of Trust
and any other security now or hereafter held by Beneficiary or Trustee in such
order and manner as they or either of them may in their absolute discretion
determine. No remedy herein conferred upon or reserved to Trustee or Beneficiary
is intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. Every power or remedy given by any of the Loan Documents to Trustee or
Beneficiary, or to which either of them may be otherwise entitled, may be
exercised concurrently or independently, from time to time and as often as may
be deemed expedient by Trustee or Beneficiary, and either of them may pursue
inconsistent remedies.

 

13. [Intentionally Omitted].

 

14. MISCELLANEOUS.

 

14.1 Governing Law; Severability. This Deed of Trust shall be governed by the
laws of the State of California. In the event that any provision or clause of
any of the Loan Documents conflicts with applicable laws, such conflicts shall
not affect other provisions of such Loan Documents which can be given effect
without the conflicting provision, and to this end, the provisions of the Loan
Documents are declared to be severable.

 

14.2 Amendment; No Implied Waiver. This Deed of Trust cannot be modified,
waived, discharged or terminated orally, but only by a written instrument signed
by the party against whom enforcement of the modification, waiver, discharge or
termination is asserted. No waiver by Beneficiary of any default or breach by
Trustor hereunder shall be implied from any omission by Beneficiary to take
action on account of such default if such default persists or is repeated, and
no express waiver shall affect any default other than the default identified in
the waiver and such waiver shall be operative only for the time and to the
extent therein stated. Waivers of any covenant, term or condition contained
herein shall not be construed as a waiver of any subsequent breach of the same
covenant, term or condition. The consent or approval by Beneficiary to or of any
act by Trustor requiring further consent or approval shall not be deemed to
waive or render unnecessary the consent or approval to or of any subsequent
similar act.

 

14.3 Notices. All written notices or demands of any kind that any party hereto
may be required or may desire to serve on any other party hereto in connection
with this Agreement shall be served (as an alternative to personal service) by
registered or certified mail, recognized overnight courier service or facsimile
transmission. Any such notice or demand so to be served by registered or
certified mail, recognized overnight courier service or facsimile transmission
shall be delivered with all applicable delivery charges



--------------------------------------------------------------------------------

thereon fully prepaid and, if the party so to be served be Trustor, addressed to
Trustor as follows:

 

     Daily Journal Corporation      915 E. 1st Street      Los Angeles, CA 90012
     Attn: Gerald L. Salzman      Fax No.:                         
with a copy thereof to:           Munger, Tolles & Olson LLP      355 South
Grand Avenue      35th Floor      Los Angeles, CA 90071      Attn: Ruth Fisher  
   Fax No.:                          and, if the party so to be served be
Beneficiary, addressed to Beneficiary as follows:      City National Bank     
633 West Fifth Street, Tenth Floor      Los Angeles, CA 90071      Attention:
Paul Branks      Fax No.: (213) 615-8339 with a copy thereof to:           City
National Bank      9701 Wilshire Blvd., Seventh Floor      Beverly Hills, CA
90212      Attention: General Counsel      Fax No.: (310) 888-6232

 

Service of any such notice or demand so made by mail, recognized overnight
courier or facsimile transmission shall be deemed complete on the date of actual
delivery as shown by the addressee’s registry or certification receipt or
“answer back confirmation,” as applicable, or at the expiration of the third
business day after the date of dispatch, whichever is earlier in time. Either
party hereto may from time to time, by notice in writing served upon the other
as aforesaid, designate a different mailing address to which or a different
person to whose attention all such notices or demands are thereafter to be
addressed.

 

14.4 Successors and Assigns. This Deed of Trust applies to, inures to the
benefit of, and binds all parties hereto, their heirs, legatees, devisees,
administrators, executors, successors and assigns. The term Beneficiary shall
mean the owner and holder, including pledgees, of the evidence of the obligation
secured hereby, whether or



--------------------------------------------------------------------------------

not named as Beneficiary herein. In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine and/or neuter, and the
singular number includes the plural. By accepting payment of any sum secured
hereby after its due date, Beneficiary does not waive its right either to
require prompt payment when due of all other sums so secured or to declare
default for failure so to pay.

 

14.5 Trustee’s Acceptance. Trustee accepts this Trust when this Deed of Trust,
duly executed and acknowledged, is made a public record as provided by law, and
by its acceptance hereof, Trustee covenants faithfully to perform and fulfill
the trusts herein created, being liable, however, only for willful negligence or
misconduct, and Trustee hereby waives any statutory fee and agrees to accept
reasonable compensation, in lieu thereof, for any services rendered by it in
accordance with the terms hereof Trustee is not obligated to notify any party
hereto of pending sale under any other deed of trust or of any action or
proceeding in which Trustor, Beneficiary or Trustee shall be a party unless
brought by Trustee.

 

14.6 Subrogation. To the extent that proceeds of the Note are used, directly or
indirectly, to pay off, satisfy or discharge, in whole or in part, any
outstanding lien, charge or prior encumbrance against the Trust Estate or any
part thereof, then as additional security hereunder Beneficiary shall be
subrogated to any and all rights, superior titles and liens owned or claimed by
any owner or holder of such outstanding liens, charges and prior encumbrances,
however remote and irrespective of whether said liens, charges or encumbrances
have been released of record by the holder thereof upon payment.

 

14.7 No Merger. If both the lessor’s and lessee’s estates under any Lease or any
portion thereof that constitutes a part of the Trust Estate shall at any time
become vested in one owner, this Deed of Trust and the lien created hereby shall
not be destroyed or terminated by application of the doctrine of merger, and, in
such event, Beneficiary shall continue to have and enjoy all of the rights and
privileges of Beneficiary as to the separate estates. In addition, upon the
foreclosure of the lien created by this Deed of Trust on the Trust Estate
pursuant to the provisions hereof, any leases or subleases then existing and
created by Trustor shall not be destroyed or terminated by application of the
law of merger or as a matter of law as a result of such foreclosure unless
Beneficiary or any purchaser at any such foreclosure sale shall so elect. No act
by or on behalf of Beneficiary or any such purchaser shall constitute a
termination of any lease or sublease unless Beneficiary or such purchaser shall
give written notice to such tenant or subtenant.

 

14.8 Certain Rights of Beneficiary. Without affecting the liability of Trustor
or of any other person who is or shall become bound by the terms of this Deed of
Trust or who is or shall become liable for the performance of any obligation
secured hereby, Beneficiary may, in such manner, upon such terms and at such
times as it deems best and without notice or demand, release any party now or
hereafter liable for the performance of any such obligation, extend the time for
such performance, alter any of the terms of any such obligation; or accept
additional security therefor, and alter, substitute or release any property
securing such performance. No exercise or non-exercise by Beneficiary of any of
its rights under this Deed of Trust, no dealing by Beneficiary with any person,
firm



--------------------------------------------------------------------------------

or corporation and no change, impairment, loss or suspension of any right or
remedy of Beneficiary shall in any way affect any of the obligations of Trustor
hereunder or any security furnished by Trustor, or give Trustor any recourse
against Beneficiary.

 

14.9 Headings. Headings are for convenience only and are not intended as a
limitation on the content of the paragraph following or as an aid to the
construction thereof

 

14.10 Counterparts. This Deed of Trust may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

14.11 Deed of Trust as Financing Statement. This Deed of Trust is intended to
constitute a security agreement between Trustor and Beneficiary and Trustor
hereby grants to Beneficiary a security interest in each item or component of
the Trust Estate in which a security interest may be granted under the Uniform
Commercial Code. The recording of this Deed of Trust shall be effective as a
financing statement filed as a fixture filing under Section 9502 of the Code
with respect to any Property which now is or later may become fixtures attached
to the Property or the Improvements, and is to be recorded with the appropriate
authority where the Property (including said fixtures) is situated. The mailing
address of Trustor is set forth above on the first page of this Deed of Trust
and the address of Beneficiary from which information concerning the security
interest may be obtained is set forth above on the first page of this Deed of
Trust.

 

14.12 [Intentionally Omitted.]

 

14.13 Copy of Notice of Default. The undersigned Trustor requests that a copy of
any Notice of Default and of any Notice of Sale hereunder be mailed to him at
his address hereinbefore set forth.

 

IN WITNESS WHEREOF, Trustor has caused this Deed of Trust to be executed as of
the day and year first written above.

 

Daily Journal Corporation, a

South Carolina corporation

 

By:

 

/s/ Gerald L. Salzman

--------------------------------------------------------------------------------

   

Gerald L. Salzman, President

 

(ALL SIGNATURES MUST BE ACKNOWLEDGED BY A NOTARY PUBLIC)



--------------------------------------------------------------------------------

STATE OF CALIFORNIA

        SS.

COUNTY OF LOS ANGELES

   

 

On this 8th day of June, 2004, before me, Brenda J. Fung, a Notary Public in and
for the State of California, personally appeared Gerald L. Salzman personally
known to me (or proved on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

WITNESS my hand and official seal.

Signature

 

/s/ Brenda J. Fung

--------------------------------------------------------------------------------

My commission expires 9/13/2007

 

 

[SEAL]



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

 

Parcel 1:

 

Lot 2, Block 2 of Tract No. 8421, in the City of Los Angeles, County of Los
Angeles, State of California, as per map recorded in Book 11 6, Pages 85 and 86
of Maps, in the office of the County Recorder of said County.

 

Except therefrom all minerals contained in the above described land, including,
without, limiting the generality thereof, oil, gas and other hydrocarbon
substances, as well as metallic or other solid minerals, provided that Santa Fe
shall not have the right to go upon or use the surface of said land, or any part
thereof, for the purpose of drilling for, mining or otherwise removing, any of
said minerals, Santa Fe May, however, and hereby reserves the right to, remove
any of said minerals from said land by means of wells, shafts, tunnels, or other
means of access to said minerals which may be constructed, drilled or dug from
other land, provided that the exercise of such rights by Santa Fe shall in no
way interfere with impair the use of the surface of the land hereby conveyed or
of any improvements thereon as reserved by the Atchison, Topeka and Santa Fe
Railway Company in Deed recorded June 18, 1985 as Instrument No. 86-764053.

 

Parcel 2:

 

Lot 3 in Block 2, Tract No. 8421, in the City of Los Angeles, in the County of
Los Angeles, State of California, as per map recorded in Book 11 6 Pages 85 and
86 of Maps, in the office of the County Recorder of said County.

 

Except therefrom all minerals contained in the above described land, including,
without limiting the generality thereof, oil, gas and other hydrocarbons,
substances, as well as metallic or other solid minerals, provided that Santa Fe
shall not have the right to go upon or use the surface of said land, or any part
thereof, for the purpose of drilling for mining, or otherwise removing, any of
said minerals, Santa Fe May, however, and hereby reserves the right to, remove
any of said minerals from said land by means of wells shafts, tunnels, or other
means of access to said minerals which may be constructed, drilled or dug from
other land, provided that the exercise of such rights by Santa Fe shall in no
way interfere with or impair the use of the surface of the land hereby conveyed
or of any improvements thereon as reserved by the Atchison, Topeka and Santa Fe
Railway Company in Deed recorded June 18, 1986 as Instrument No. 86-764053.

 

Parcel 3:

 

Lot 4, Block 2 of Tract No. 8421, in the City of Los Angeles, County of Los
Angeles, State of California, as per map recorded in Book 11 6 Pages 85 and 86
of Maps, in the office of the County Recorder of said County.



--------------------------------------------------------------------------------

Parcel 4:

 

Lot 5, Block 2 of Tract No. 8421, in the City of Los Angeles, County of Los
Angeles, State of California, as per map recorded in Book 11 6 Pages 85 and 86
of Maps, in the office of the County Recorder of said County.

 

Except all oil, gas and other hydrocarbon and mineral substances lying not less
than five hundred ~500) feet below the surface of said real property, provided
that Grantor, its successors and assigns, shall not have the right to go upon
the surface of said real property for the purpose of extracting said oil, gas or
other hydrocarbon and mineral substances, nor for any purpose in Connection
therewith, but shall have the right to extract and remove said oil, gas and
other hydrocarbon and mineral substances by means of slant drilled well located
on adjacent or nearby land, or by any other means which shall not require entry
upon the surface of said real property, as reserved in the Deed recorded
September 23, 1983 as Instrument No. 83-1 1 27359 Official Records.

 

Parcel 5:

 

Lot 6 of Block 2 of Tract No. 8421, in the City of Los Angeles, County of Los
Angeles, State of California, as per map recorded in Book 11 6 Pages 85 and 86
of Maps, in the office of the County Recorder of said County.

 

Except therefrom that portion described in the Deed recorded in Book 1 9073 Page
278, Official Records of said County as follows:

 

Beginning at a point in the North line of said Lot 6 distant thereon North 89
Degrees 50’ 50” West 95.16 feet from the Northeast corner thereof; thence from a
radial line bearing North 86 Degrees 13’ 02” West, Southerly on the arc of a
curve concave Westerly having radius of 407.52 feet, through a central angle of
4 degrees 12’ 42” a distance of 29.98 feet to a point in the South line of said
Lot 6; thence along said South Lot fine North 89 Degrees 50’ 50” West 21 .92
feet to the Southwest corner of said Lot; thence along the West line of said Lot
North 0 Degrees 11’ 1 0” East 29.80 feet to the Northwest corner thereof; thence
along said North line South 89 Degrees 50’ 50” East 24.90 feet to the point of
beginning.

 

Except all oil, gas and other hydrocarbon and mineral substances lying not less
than five hundred (500) feet below the surface of said real property, provided
that grantor, its successors and assigns, shall not have the right to go upon
the surface of said real property for the purpose of extracting said oil, gas or
other hydrocarbon and mineral substances, nor for any purpose in connection
therewith, but shall have the right to extract and remove said oil gas and other
hydrocarbon and mineral substances by means of slant drilled wells located on
adjacent or nearby land, or by any other means which shall not require entry
upon the surface of said real property, as reserved in the Deed recorded
September 23, 1983 as Instrument No. 83-1127359 Official Records.



--------------------------------------------------------------------------------

Parcel 6:

 

That portion of Lot 6, Block 2 of Tract No. 8421, in the City of Los Angeles,
County of Los Angeles, State of California, as per map recorded in Book 11 6
Pages 85 and 86 of Maps, in the office of the County Recorder of said County,
described as follows:

 

Beginning at a point in the North line of said Lot 6 distant thereon North 89
degrees 50’ 50” West 95.16 feet from the Northeast corner thereof; thence from a
radial line bearing North 86 Degrees 1 3’ 02” West Southerly on the arc of a
curve concave Westerly, having a radius of 407.52 feet, through a central angle
of 4 Degrees 1 2’ 42” a distance of 29.96 feet to a point in the South line of
said Lot 6; thence along said South Lot line North 89 Degrees 50’ 50” West 21
.92 feet to the Southwest corner of said Lot; thence along the West line of said
Lot North 0 Degrees 11’ 10” East 29,80 feet to the Northwest corner thereof;
thence along said North Lot line South 89 Degrees 50’ 50” East 24.90 feet to the
point of beginning.

 

Excepting therefrom all minerals contained in the above described land,
including, without limiting the generality thereof, oil, gas and other
hydrocarbon substances, as well as metallic or other solid minerals, provided
that Santa Fe shall not have the right to go upon or use the surface of said
land, or any part thereof, for the purpose or otherwise removing, any of said
minerals, Santa Fe May, however, and hereby reserves the right to, remove any of
said minerals from said land by means of wells, shafts, tunnels, or other means
of access to said minerals which may be constructed, drilled or dug from other
land, provided that the exercise of such rights by Santa Fe shall in no way
interfere with or impair the use of the surface of the land hereby conveyed or
of any improvements thereon as reserved by the Atchison, Topeka and Santa Fe
Railway Company, in Deed recorded June 1 8, 1 986 as Instrument No. 86-764053.

 

Parcel 7:

 

That portion of the West half of that certain North, South Alley as shown and
dedicated within Block 2 of Tract No. 8421, in the City of Los Angeles, County
of Los Angeles, State of California, as per map recorded in Book 116 Pages 85
and 86 of Maps, in the office of the County Recorder of said County, described
as follows:

 

Beginning at the Southeast corner of Lot 3 of said Block ‘2; thence along the
East line of said Lot 3 North 0 Degrees 11’ 10” East 159.01 feet to the
Northwest corner of said Lot 3; thence along the Easterly prolongation of the
North line of said Lot 3 South 89 Degrees 50’ 45” East 10.0 feet to the center
line of said alley; thence along said center line South 0 Degrees 11’ 10” West 1
58.99 feet to the Easterly prolongation of the South line of said Lot 3; thence
along said prolongation North 89 Degrees 58’ 15” West 10.00 feet to the point of
beginning.

 

Parcel 8:

 

That portion of the East half of that certain North, South alley as shown and
dedicated within Block 2 of Tract No. 8421, in the City of Los Angeles, County
of Los Angeles,



--------------------------------------------------------------------------------

State of California, as per map recorded in Book 11 6 Pages 85 and 86 of Maps,
in the office of the County Recorder of said County, described as follows:

 

Beginning at the Southwest corner of Lot 4 in said Block 2; thence along the
West line of said Lot 4 and the West line of Lot 6 of said Block 2 North 0
Degrees 11’ 10” East 208.98 feet to the Northwest corner of said Lot 6; thence
along the Westerly prolongation of the North line of said Lot 6 North 89 Degrees
50’ 50” West 10.00 feet to the center line of said alley; thence along said
center line South 0 Degrees 11’ 10” West 209.00 feet to the Westerly
prolongation of the South line of said Lot 4; thence along said prolongation
South 89 Degrees 58’ 15” West 10.00 feet to the point of beginning.

 

Parcel 9:

 

Lot 7 of Block 2 of Tract No. 8421, in the City of Los Angeles, County of Los
Angeles, State of California, as per map recorded in Book 11 6 Pages 85 and 86
of Maps, in the office of the County Recorder of said County.

 

Except therefrom that portion described in the Deed recorded in Book 1 9073 Page
278 Official Records of said County, as follows:

 

Beginning at a point in the South line of said Lot 7 distant thereon North 89
Degrees 50’ 50” West 95.1 1 feet from the Southeast ~corner thereof; thence
along said South line of Lot 7 and the South line of said Lot 8, North 89
Degrees 50’ 50” West 29.50 feet; thence parallel with the East line of said Lot
7 North 0 Degrees 11’ 25” East 125.04 feet to a point in the Northerly line of
said Lot 8; thence along said Northerly Lot line South 80 Degrees 50’ 00” East
29.87 feet; thence South 0 Degrees 11’ 25” West 1 20.35 feet to the point of
beginning.

 

Except therefrom all oil, gas and other hydrocarbon and mineral substances lying
not less than five hundred (500) feet below the surface of said real property,
provided that Grantor, its successors and assigns, shall not have the right to
go upon the surface of said real property for the purpose of extracting said
oil, gas or other hydrocarbon and mineral substances, nor for any purposes in
connection therewith, but shall have the right to extract and remove said oil,
gas and other hydrocarbon and mineral substances by means of slan-drilled wells
located on adjacent or nearby land, or by any other means which shall not
require entry upon the surface of said real property, as reserved by Santa Fe
Land Improvement Company, in Deed recorded September 23, 1 983 as Instrument No.
83-1127358.

 

Assessor’s Parcel No: 51 63-005-003,004,005,011,012,013 & 014